Formal Drawings Required
1.	New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because the drawings filed on 12/07/2021 and 12/20/2021 contain handwriting.  Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings.  The corrected drawings are required in reply to the Office action to avoid abandonment of the application.  The requirement for corrected drawings will not be held in abeyance.
Allowed Claims
2.	Claims 1-13 are allowed.
Reasons for Allowance
3.	The following is examiner’s statement of reasons for allowance: the claimed invention is directed to:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

	Independent claim 1 identifies the distinct features: “a maximum width(FIG. 4: W2’) of the second part(FIG. 4: 220) is less than a half of a minimum distance(FIG. 4: P2’) between the two adjacent second parts(FIG. 4: 220)”, with all other limitations as claimed.
  	The closest prior art, U.S. Patent Pub. No. 2016/0370916 A1 to Hashimoto, U.S. Patent Pub. No. 2009/0160783 A1 to Yang et al. and U.S. Patent Pub. No. 2011/0242057 A1 to Lee et al. (“Lee”), either singularly or in combination, fails to anticipate or render obvious the above underlined features associated with other features of this claim.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    546
    879
    media_image4.png
    Greyscale

More specifically as to claim 1, Hashimoto discloses a touch window (Fig. 1; ¶¶0044, 0054, 0069, 0093 and 0114 – this discloses a touch window in the form of a touch screen that includes touch sensing electrodes has a mesh shape located on top comprising:
a substrate(12)(FIG. 1; ¶0044) having an active area(24a)(FIG. 1; ¶¶0047-0048, 0090 and 0093) in which a position of a finger is detected (¶0093) and an unactive area(34a)(FIG. 1; ¶¶0047, 0090) provided at a peripheral portion of the active area(24a)(FIG. 1; ¶¶0047-0048, 0090 and 0093);
a sensing electrode(25a)(FIG. 1; ¶¶0044, 0048) is provided in an active area(24a)(FIG. 1; ¶¶0047-0048, 0090 and 0093) of a substrate(12)(FIG. 1; ¶0044) to sense a finger (FIG. 1: 25a; ¶0093);
	a wire(35a)(FIG. 1; ¶¶0090-0091) is provided in the unactive area(34a)(FIG. 1; ¶¶0047, 0090) for an electrical connection of the sensing electrode(25a)(FIG. 1; ¶¶0044, 0048); 
wherein the sensing electrode(25a)(FIG. 1; ¶¶0044, 0048) has a mesh shape (Figs. 1, 3; ¶¶0027, 0050-0052) that includes:
a plurality of first conductive lines(16 running horizontally) extending
in a first direction(horizontal)(Figs. 1 and 3; ¶¶0048, 0050 – the above drawn figure represents a magnified portion of Fig. 1 in which the first direction may be considered to be horizontal);
a plurality of second conductive lines(16 running vertically) extending
in a second direction(vertical)(Figs. 1, 3; ¶¶0048, 0050 – the above drawn figure represents a magnified portion of Fig. 1 in which the second direction may be considered to be vertical.); and
an opening(17)(FIGs. 1, 3; ¶0048) is formed by the first(16 running
horizontally)(Figs. 1 and 3; ¶¶0048, 0050) and second conductive lines(16 running vertically)(Figs. 1, 3; ¶¶0048, 0050),
wherein the wire(35a)(FIG. 1; ¶¶0090-0091) includes a portion in
contact with the sensing electrode(25a)(FIG. 1; ¶¶0044, 0048),
wherein the first conductive lines(16 running horizontally) and the
second conductive lines(16 running vertically) cross each other (Figs. 1 and 3; ¶¶0048, 0050),
wherein the first conductive lines(25a)(FIG. 1; ¶¶0044, 0048)
include a first part(16 running horizontally) having a uniform width in the first direction(horizontal)(FIG. 1: 25a’s lines 16 running horizontally; ¶¶0044, 0048),
wherein the first part (FIG. 1: 25a’s lines 16 running horizontally;
¶¶0044, 0048) is provided in the active area(24a)(FIG. 1; ¶¶0047-0048, 0090 and 0093) of the substrate(12)(FIG. 1; ¶0044),
wherein the sensing electrode(25a)(FIG. 1; ¶¶0044, 0048), the
wire(35a)(FIG. 1; ¶¶0090-0091) are formed by etching metallic material on the substrate(12)(Fig. 1; ¶¶0050, 0073, 0081, 0091),
wherein the sensing electrode(25a)(FIG. 1; ¶¶0044, 0048), the
wire(35a)(FIG. 1; ¶¶0090-0091) having a same material including Ni, Cu, Al, Ag, or an alloy thereof (FIG. 1: 25a, 35a; ¶¶0050, especially – “gold, copper, silver, nickel, aluminum and molybdenum or an alloy can be used”, 0091),
a width of the opening(17)(FIGs. 1, 3; ¶0048), in which the width of the
opening is defined as a distance between two adjacent first conductive lines(16 .
Hashimoto does not expressly disclose a position of an input device is detected; an outer dummy layer is formed in the unactive area of the substrate; a sensing electrode is provided in an unactive area of a substrate; wherein a portion of the sensing electrode overlaps with the outer dummy layer, and an electrode pad is positioned at an end of the wire and connected with a printed circuit board, wherein the wire includes a wire pad which includes a side in contact with the sensing electrode; wherein the first conductive lines include a second part disposed between the wire pad and the first part having a varied width in the first direction; and the second part is provided in the unactive area of the substrate and overlaps with the outer dummy layer; a maximum width of the second part is less than a half of a minimum distance between two adjacent second parts, the electrode pad are formed by etching metallic material on the substrate, wherein the sensing electrode, the wire and the electrode pad having a same material including Ni, Cu, Al, Ag, or the alloy thereof, wherein a maximum distance between top edges of the two adjacent second parts is greater than a width of the opening, in which the width of the opening is defined as a distance between two adjacent first conductive lines.

    PNG
    media_image5.png
    4687
    3494
    media_image5.png
    Greyscale

Yang discloses a position of an input device(conductive stylus) is detected (FIG. 2: 230; ¶¶0023, 0028-0029); and an electrode pad(bar shaped structure above mesh 230)(FIG. 2; ¶¶0023-0024) is positioned at an end of the wire(230)(FIG. 2; ¶¶0023-0024) and connected with a printed circuit board (¶¶0025, 0029), wherein the wire(230)(FIG. 2; ¶0023) includes a wire pad(bar shaped structure above mesh 230)(FIG. 2; ¶¶0023-0024) which includes a side in contact with the sensing electrode(230)(FIG. 2; ¶0023); wherein the first conductive lines(230)(FIG. 2; ¶¶0023-0024) include a first part(230’s thin part that is arranged in a north/east direction or 230’s thin part arranged in a north/south direction)(FIG. 2; ¶¶0023-0024) having a uniform width in a first direction(north/east direction or north/south direction) and a second part(230’s width varying portion that directly connects to the bar shaped structure above 230)(FIG. 2; ¶¶0023-0024) disposed between the wire pad(bar shaped structure above mesh 230)(FIG. 2; ¶¶0023-0024) and the first part(230’s thin part that is arranged in a north/east direction or 230’s thin part arranged in a north/south direction)(FIG. 2; ¶¶0023-0024) having a varied width (FIG. 2: 230’s width varying portion that directly connects to the bar shaped structure above 230; ¶¶0023-0024) in the first direction(north/east direction or north/south direction); a maximum width(see below first edited portion of FIG.2) of the second part(230’s width varying portion that directly connects to the bar shaped structure above 230)(FIG. 2; ¶¶0023-0024) is greater than a half of a minimum distance between two adjacent second parts(230’s width varying portions that directly connect to the bar shaped structure above 230)(FIG. 2; ¶¶0023-0024), the electrode pad(bar shaped structure above mesh 230)(FIG. 2; ¶¶0023-0024) formed by etching metallic material on the substrate(234)(FIG. 2: 230; ¶¶0023-0025), wherein the sensing electrode(230)(FIG. 2; ¶¶0023-0024), the wire(230)(FIG. 2; ¶¶0023-0024) and the electrode pad(bar shaped structure above mesh 230)(FIG. 2; ¶¶0023-0024) having a same material including Ni, Cu, Al, Ag, or an alloy thereof (FIG. 2: 230’s mesh and bar shaped structure above the mesh; ¶0024), wherein a maximum distance(see below second edited portion of FIG.2) between top edges of the two adjacent second parts(230’s width varying portion that directly connects to the bar shaped structure above 230)(FIG. 2; ¶¶0023-0024) is greater than a width of the opening, in which the width of the opening is defined as a distance between two adjacent first conductive lines(230)(FIG. 2: adjacent portions of 230 running parallel to each other; ¶¶0023-0024).

    PNG
    media_image6.png
    741
    591
    media_image6.png
    Greyscale
     
    PNG
    media_image7.png
    680
    892
    media_image7.png
    Greyscale

	Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Hashimoto to include: (i) Yang’s teaching of a position of an input device is detected to provide a touch window that displays virtual buttons (¶0029) that may be selected by a user in a way that that does not leave smudges on the touch window; (ii) Yang’s teaching of and an electrode pad positioned at an end of the wire to provide a touch window having: (a) a thicker electrical connection to the sensing electrode that prevents resistance within the connection from slowing and/or inhibiting the conduction of a touch signal; and (b) a thicker electrical connection to the sensing electrode that is less prone to breaking; (iii) Yang’s teaching of and an electrode pad connected with a printed circuit board to provide a touch window that has reliable electrical connections to a processor that processes touch sensing signals so as to detect touch location(s); (iv) Yang’s teaching of wherein the wire includes a wire pad which includes a side in contact with the sensing electrode to provide a touch window having: (a) a thicker electrical connection to the sensing electrode that prevents resistance within the connection from slowing and/or inhibiting the conduction of a touch signal; and (b) a thicker electrical connection to the sensing electrode that is less prone to breaking; (v) Yang’s teaching of wherein the first conductive lines include a first part having a uniform width in a first direction and a second part disposed between the wire pad and the first part having a varied width in the first direction to provide a touch window having: (a) a thicker electrical connection to the sensing electrode that prevents resistance within the connection from slowing and/or inhibiting the conduction of a touch signal; (b) a thicker electrical connection to the sensing electrode that is less prone to breaking and (c) minimal thickness of wiring in the display area so as to maximize the perceived brightness of images displayed; (vi) Yang’s teaching of a maximum width of the second part is greater than a half of a minimum distance between two adjacent second parts to provide a touch window that has an adequate touch resolution without using extra materials that would add to the cost of fabricating the touch window; (vii) Yang’s teaching of the electrode pad formed by etching metallic material on the substrate to provide a touch window that simplifies fabrication especially by using the same process (etching) to form the electrode pad as is used to form the wires; (viii) Yang’s teaching of wherein the sensing electrode, the wire and the electrode pad having a same material including Ni, Cu, Al, Ag, or an alloy thereof to provide a touch window that simplifies fabrication by using the same material to form multiple components; and (ix) Yang’s teaching of wherein a maximum distance between top edges of the two adjacent second parts is greater than a width of the opening, in which the width of the opening is defined as a distance between two adjacent first conductive lines to provide a touch window having: (a) a thicker electrical connection to the sensing electrode that prevents resistance within the connection from slowing and/or inhibiting the conduction of a touch signal; and (b) a thicker electrical connection 

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale

Lee discloses an outer dummy layer(20) is formed in the unactive area(102) of the substrate(10 or 22 or 25)(FIGs. 2-3; ¶¶0041, 0045, 0051, 0056); a sensing electrode(30) is provided in an unactive area(102) of a substrate(10 or 22 or 25)(FIGs. 3-4; ¶¶0041, 0045, 0051, 0056 – a first part of sensing electrode 30 is located in the active area 101 and a second part of sensing electrode 30 is located in the unactive area 102, in which the active area is an area in which an image is displayed and the unactive area is an area where an image is not displayed.) to sense the input device(stylus pen)(FIGs. 2-3: 30; ¶¶0037-0038); wherein a portion of the sensing electrode(30) overlap with the outer dummy layer(20)(FIGs. 2-3; ¶¶0031, 0044); and the second part(part of 30 overlapped by 20) is provided in the unactive area(102) of the substrate(10 or 22 or 25) overlap with the outer dummy layer(20)(FIGs. 3-4; ¶¶0031, 0041, 0045, 0051, 0056).
	Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Hashimoto and Yang to include: (i) Lee’s teaching of an outer dummy layer is formed in the unactive area of the substrate to provide a touch window that prevents a user from visually recognizing the relatively thick second part; (ii) Lee’s teaching of a sensing electrode is provided in an unactive area of a substrate to sense the input device to provide a touch window that prevents a user from visually recognizing the relatively thick second part; (iii) Lee’s teaching of wherein a portion of the sensing electrode overlaps with the outer dummy layer to provide a touch window that prevents a user from visually recognizing the relatively thick second part; and (iv) Lee’s teaching of and the second part is provided in the unactive area of the substrate and overlaps with the outer dummy layer to provide a touch window that prevents a user from visually recognizing the relatively thick second part.
Hashimoto modified by Yang and Lee do not teach “a maximum width of the second part is less than a half of a minimum distance between two adjacent second parts”, with all other limitations as claimed.
Independent claim 2 identifies the distinct features: “a maximum width(FIG. 4: W2’) of the second part(FIG. 4: 220) is less than a half of a minimum distance(FIG. 4: P2’) between two adjacent second parts(FIG. 4: 220)”, with all other limitations as claimed.
  	The closest prior art, U.S. Patent Pub. No. 2016/0370916 A1 to Hashimoto, U.S. Patent Pub. No. 2009/0160783 A1 to Yang et al. and U.S. Patent Pub. No. 2011/0242057 A1 to Lee et al. (“Lee”), either singularly or in combination, fails to anticipate or render obvious the above underlined features associated with other features of this claim.
	
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    546
    879
    media_image4.png
    Greyscale

More specifically as to claim 2, Hashimoto discloses a touch window (Fig. 1; ¶¶0044, 0054, 0069, 0093 and 0114 – this discloses a touch window in the form of a touch screen that includes touch sensing electrodes has a mesh shape located on top of a display in which light of an image passes through the electrodes and due to the shape of the pattern of electrodes it is unlikely that a user will recognize the touch electrodes when looking at a displayed image.) comprising:
a substrate(12)(FIG. 1; ¶0044) having an active area(24a)(FIG. 1; ¶¶0047-0048, 0090 and 0093) in which a position of a finger is detected (¶0093) and an unactive area (34a)(FIG. 1; ¶¶0047, 0090) provided at a peripheral portion of the active area(24a)(FIG. 1; ¶¶0047-0048, 0090 and 0093);
a sensing electrode(25a)(FIG. 1; ¶¶0044, 0048) is provided in an active area  of a substrate(12)(FIG. 1; ¶0044) to sense a finger (FIG. 1: 25a; ¶0093);
	a wire(35a)(FIG. 1; ¶¶0090-0091) is provided in the unactive area(34a)(FIG. 1; ¶¶0047, 0090) an electrical connection of the sensing electrode(25a)(FIG. 1; ¶¶0044, 0048); and
wherein the sensing electrode(25a)(FIG. 1; ¶¶0044, 0048) has a mesh shape (Figs. 1, 3; ¶¶0027, 0050-0052) that includes:
a plurality of first conductive lines(16 running horizontally) extending
in a first direction(horizontal)(Figs. 1 and 3; ¶¶0048, 0050 – the above drawn figure represents a magnified portion of Fig. 1 in which the first direction may be considered to be horizontal);
a plurality of second conductive lines(16 running vertically) extending
in a second direction(vertical)(Figs. 1, 3; ¶¶0048, 0050 – the above drawn figure represents a magnified portion of Fig. 1 in which the second direction may be considered to be vertical.); and
an opening(17)(FIGs. 1, 3; ¶0048) is formed by the first(16 running
horizontally)(Figs. 1 and 3; ¶¶0048, 0050) and second conductive lines (16 running vertically)(Figs. 1, 3; ¶¶0048, 0050),
wherein the wire(35a)(FIG. 1; ¶¶0090-0091) includes a portion in
contact with the sensing electrode(25a)(FIG. 1; ¶¶0044, 0048),
wherein the first conductive lines(16 running horizontally) and the
second conductive lines(16 running vertically) cross each other (Figs. 1 and 3; ¶¶0048, 0050),
wherein the first conductive lines(25a)(FIG. 1; ¶¶0044, 0048)
include a first part(16 running horizontally) having a uniform width in the first direction(horizontal)(FIG. 1: 25a’s lines 16 running horizontally; ¶¶0044, 0048),
wherein the first part (FIG. 1: 25a’s lines 16 running horizontally;
¶¶0044, 0048) is provided in the active area(24a)(FIG. 1; ¶¶0047-0048, 0090 and 0093) of the substrate(12)(FIG. 1; ¶0044),
wherein the sensing electrode(25a)(FIG. 1; ¶¶0044, 0048), the wire(35a)(FIG. 1; ¶¶0090-0091) are formed by etching metallic material on the substrate (12)(Fig. 1; ¶¶0050, 0073, 0081, 0091),
wherein the sensing electrode(25a)(FIG. 1; ¶¶0044, 0048), the wire(35a)(FIG. 1; ¶¶0090-0091) have a same material including Ni, Cu, Al, Ag, or an alloy thereof (FIG. 1: 25a, 35a; ¶¶0050, especially – “gold, copper, silver, nickel, aluminum and molybdenum or an alloy can be used”, 0091),
in which the width of the opening(17)(FIGs. 1, 3; ¶0048) is defined as a distance between two adjacent first conductive lines(16 running horizontally)(Figs. 1, 3; ¶¶0048, 0050).
Hashimoto does not expressly disclose a cover substrate;
an outer dummy layer is formed in an unactive area of the cover substrate and defines the unactive area of the cover substrate;
a position of an input device is detected;
a sensing electrode is provided in an unactive area of a substrate,
wherein a portion of the sensing electrode overlaps with the outer dummy
layer,
an electrode pad is positioned at an end of the wire and connected with a
printed circuit board,
wherein the wire includes a wire pad which includes a side in
contact with the sensing electrode,
wherein the first conductive lines include a second part disposed 
between the wire pad and the first part having a varied width in the first direction,
and the second part is provided in the unactive area of the substrate and overlaps with the outer dummy layer,
a maximum width of the second part is less than a half of a minimum distance between the two adjacent second parts,
the electrode pad formed by etching metallic material on the substrate,
wherein the sensing electrode, the wire and the electrode pad
having a same material including Ni, Cu, Al, Ag, or the alloy thereof,
wherein a maximum distance between top edges of the two adjacent second parts is greater than a width of the opening, in which the width of the opening is defined as a distance between two adjacent first conductive lines.
Yang discloses a position of an input device(conductive stylus) is detected (FIG. 2: 230; ¶¶0023, 0028-0029);
an electrode pad(bar shaped structure above mesh 230)(FIG. 2; ¶¶0023-0024) is positioned at an end of the wire(230)(FIG. 2; ¶¶0023-0024) and connected with a
printed circuit board (¶¶0025, 0029),
wherein the wire(230)(FIG. 2; ¶0023) includes a wire pad(bar shaped structure above mesh 230)(FIG. 2; ¶¶0023-0024) which includes a side in contact with the sensing electrode(230)(FIG. 2; ¶0023),
wherein the first conductive lines(230)(FIG. 2; ¶¶0023-0024) include a first part(230’s thin part that is arranged in a north/east direction or 230’s thin part arranged in a north/south direction)(FIG. 2; ¶¶0023-0024) having a uniform width in a first direction(north/east direction or north/south direction) and a second part(230’s width varying portion that directly connects to the bar shaped structure above 230)(FIG. 2; ¶¶0023-0024) disposed between the wire pad(bar shaped structure above mesh 230)(FIG. 2; ¶¶0023-0024) and the first part(230’s thin part that is arranged in a north/east direction or 230’s thin part arranged in a north/south direction)(FIG. 2; ¶¶0023-0024) having a varied width(FIG. 2: 230’s width varying portion that directly connects to the bar shaped structure above 230; ¶¶0023-0024) in the first direction(north/east direction or north/south direction),
and the second part(230’s width varying portion that directly connects to the bar shaped structure above 230)(FIG. 2; ¶¶0023-0024),
a maximum width(see below first edited portion of FIG.2) of the second part(230’s width varying portion that directly connects to the bar shaped structure above 230)(FIG. 2; ¶¶0023-0024) is greater than a half of a minimum distance between the two adjacent second parts(230’s width varying portions that directly connect to the bar shaped structure above 230)(FIG. 2; ¶¶0023-0024),
the electrode pad(bar shaped structure above mesh 230)(FIG. 2; ¶¶0023-0024)  formed by etching metallic material on the substrate(234)(FIG. 2: 230; ¶¶0023-0025),
wherein the sensing electrode(230)(FIG. 2; ¶¶0023-0024), the wire(230)(FIG.  and the electrode pad(bar shaped structure above mesh 230)(FIG. 2; ¶¶0023-0024) have a same material including Ni, Cu, Al, Ag, or an alloy thereof (FIG. 2: 230’s mesh and bar shaped structure above the mesh; ¶0024),
wherein a maximum distance(see below second edited portion of FIG.2) between the top edges of the two adjacent second parts(230’s width varying portion that directly connects to the bar shaped structure above 230)(FIG. 2; ¶¶0023-0024) is greater than a width of the opening, in which the opening is defined as a distance between two adjacent first conductive lines(230)(FIG. 2: adjacent portions of 230 running parallel to each other; ¶¶0023-0024).

    PNG
    media_image6.png
    741
    591
    media_image6.png
    Greyscale
     
    PNG
    media_image7.png
    680
    892
    media_image7.png
    Greyscale

	Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Hashimoto to include: (i) Yang’s teaching of a position of an input device is detected to provide a touch window that displays virtual buttons (¶0029) that may be selected by a user in a way that that does not leave smudges on the touch window; (ii) Yang’s teaching of an electrode pad is positioned at an end of the wire to provide a touch window having: (a) a thicker electrical connection to the sensing electrode that prevents resistance within the connection from slowing and/or inhibiting the conduction of a touch signal; and (b) a Yang’s teaching of an electrode pad connected with a printed circuit board to provide a touch window that has reliable electrical connections to a processor that processes touch sensing signals so as to detect touch location(s); (iv) Yang’s teaching of wherein the wire includes a wire pad which includes a side in contact with the sensing electrode to provide a touch window having: (a) a thicker electrical connection to the sensing electrode that prevents resistance within the connection from slowing and/or inhibiting the conduction of a touch signal; and (b) a thicker electrical connection to the sensing electrode that is less prone to breaking; (v) Yang’s teaching of wherein the first conductive lines include a first part having a uniform width in a first direction and a second part disposed between the wire pad and the first part having a varied width in the first direction, and the second part to provide a touch window having: (a) a thicker electrical connection to the sensing electrode that prevents resistance within the connection from slowing and/or inhibiting the conduction of a touch signal; (b) a thicker electrical connection to the sensing electrode that is less prone to breaking and (c) minimal thickness of wiring in the display area so as to maximize the perceived brightness of images displayed; (vi) Yang’s teaching of a maximum width of the second part is greater than a half of a minimum distance between two adjacent second parts to provide a touch window that has an adequate touch resolution without using extra materials that would add to the cost of fabricating the touch window; (vii) Yang’s teaching of the electrode pad formed by etching metallic material on the substrate to provide a touch window that simplifies fabrication especially by using the same process (etching) to form the electrode pad as is used to Yang’s teaching of wherein the sensing electrode, the wire and the electrode pad have a same material including Ni, Cu, Al, Ag, or an alloy thereof to provide a touch window that simplifies fabrication by using the same material to form multiple components; and (ix) Yang’s teaching of wherein a maximum distance between top edges of the two adjacent second parts is greater than a width of the opening, in which the width of the opening is defined as a distance between two adjacent first conductive lines to provide a touch window having: (a) a thicker electrical connection to the sensing electrode that prevents resistance within the connection from slowing and/or inhibiting the conduction of a touch signal; and (b) a thicker electrical connection to the sensing electrode that is less prone to breaking.
Lee discloses a cover substrate(10)(FIGs. 3-4; ¶¶0030, 0041, 0052);
an outer dummy layer(20) is formed in an unactive area(102) of the cover substrate(10)(FIGs. 3-4; ¶¶0030, 0041, 0045, 0051-0052, 0056) and defines the unactive area(102) of the cover substrate(10)(FIGs. 3-4; ¶¶0030, 0041, 0045, 0051-0052, 0056);
a sensing electrode(30) is provided in an unactive area(102) of a substrate(10 or 22 or 25)(FIGs. 3-4; ¶¶0041, 0045, 0051, 0056 – a first part of sensing electrode 30 is located in the active area 101 and a second part of sensing electrode 30 is located in the unactive area 102, in which the active area is an area in which an image is displayed and the unactive area is an area where an image is not displayed.),
wherein a portion of the sensing electrode(30) overlap with the outer dummy
layer(20)(FIGs. 3-4; ¶¶0031, 0041, 0045, 0051, 0056),
and the second part(part of 30 overlapped by 20) is provided in the unactive area(102) of the substrate(10 or 22 or 25)(FIGs. 3-4; ¶¶0041, 0045, 0051, 0056 – a first part of sensing electrode 30 is located in the active area 101 and a second part of sensing electrode 30 is located in the unactive area 102, in which the active area is an area in which an image is displayed and the unactive area is an area where an image is not displayed.) and overlaps with the outer dummy layer(20)(FIGs. 3-4; ¶¶0031, 0041, 0045, 0051, 0056).
	Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Hashimoto modified by Yang to include: (i) Lee’s teaching of a cover substrate to provide a touch window having protection of the sensing electrodes against becoming damaged; (ii) Lee’s teaching of an outer dummy layer is formed in an unactive area of the cover substrate and defines the unactive area of the cover substrate to provide a touch window that prevents a user from visually recognizing the relatively thick second part; (iii) Lee’s teaching of a sensing electrode is provided in an unactive area of a substrate to provide a touch window that prevents a user from visually recognizing the relatively thick second part; (iv) Lee’s teaching of wherein a portion of the sensing electrode overlaps with the outer dummy layer to provide a touch window that prevents a user from visually recognizing the relatively thick second part; and (v) Lee’s teaching of
and the second part is provided in the unactive area of the substrate and overlaps with the outer dummy layer to provide a touch window that prevents a user from visually recognizing the relatively thick second part.
Hashimoto modified by Yang and Lee do not teach “a maximum width of the second part is less than a half of a minimum distance between the two adjacent second 

Independent claim 13 identifies the distinct features: “a maximum width(FIG. 4: W2’) of the second part(FIG. 4: 220)  is less than a half of a minimum distance(FIG. 4: P2’) between the two adjacent second parts(FIG. 4: 220)”, with all other limitations as claimed.
  	The closest prior art, U.S. Patent Pub. No. 2016/0370916 A1 to Hashimoto, U.S. Patent Pub. No. 2009/0160783 A1 to Yang et al., U.S. Patent Pub. No. 2011/0242057 A1 to Lee et al. (“Lee”) and U.S. Patent Pub. No. 2014/0111442 A1 to Cok et al. (“Cok”), either singularly or in combination, fails to anticipate or render obvious the above underlined features associated with other features of this claim.
	
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    546
    879
    media_image4.png
    Greyscale

claim 13, Hashimoto discloses a touch device (FIG. 1; ¶0025, 0093, 0111) comprising:
a touch window (Fig. 1; ¶¶0044, 0054, 0069, 0093 and 0114 – this discloses a touch window in the form of a touch screen that includes touch sensing electrodes has a mesh shape located on top of a display in which light of an image passes through the electrodes and due to the shape of the pattern of electrodes it is unlikely that a user will recognize the touch electrodes when looking at a displayed image.) on the display panel (FIG. 1; ¶0025, 0093, 0111),
wherein the touch window (Fig. 1; ¶¶0044, 0054, 0069, 0093 and 0114) comprising:
a substrate(12)(FIG. 1; ¶0044) having an active area(24a)(FIG. 1; ¶¶0047-0048, 0090 and 0093) in which a position of a finger is detected (¶0093) and an unactive area(34a)(FIG. 1; ¶¶0047, 0090) provided at a peripheral portion of the active area(24a)(FIG. 1; ¶¶0047-0048, 0090 and 0093);
a sensing electrode(25a)(FIG. 1; ¶¶0044, 0048) is provided in an active area (24a)(FIG. 1; ¶¶0047-0048, 0090 and 0093) of a substrate(12)(FIG. 1; ¶0044) to sense a finger (FIG. 1: 25a; ¶0093);
a wire(35a)(FIG. 1; ¶¶0090-0091) is provided in the unactive area (34a)(FIG. 1; ¶¶0047, 0090) for an electrical connection of the sensing electrode (25a)(FIG. 1; ¶¶0044, 0048); and
wherein the sensing electrode(25a)(FIG. 1; ¶¶0044, 0048) has a mesh shape (Figs. 1, 3; ¶¶0027, 0050-0052) that includes:
a plurality of first conductive lines(16 running horizontally) extending
in a first direction(horizontal)(Figs. 1 and 3; ¶¶0048, 0050 – the above drawn figure represents a magnified portion of Fig. 1 in which the first direction may be considered to be horizontal);
a plurality of second conductive lines(16 running vertically) extending
in a second direction(vertical)(Figs. 1, 3; ¶¶0048, 0050 – the above drawn figure represents a magnified portion of Fig. 1 in which the second direction may be considered to be vertical.); and
an opening(17)(FIGs. 1, 3; ¶0048) is formed by the first(16 running
horizontally)(Figs. 1 and 3; ¶¶0048, 0050) and second conductive lines (16 running vertically)(Figs. 1, 3; ¶¶0048, 0050),
wherein the wire(35a)(FIG. 1; ¶¶0090-0091) includes a portion in
contact with the sensing electrode(25a)(FIG. 1; ¶¶0044, 0048),
wherein the first conductive lines(16 running horizontally) and the
second conductive lines(16 running vertically) cross each other (Figs. 1 and 3; ¶¶0048, 0050),
wherein the first conductive lines(25a)(FIG. 1; ¶¶0044, 0048)
include a first part(16 running horizontally) having a uniform width in the first direction(horizontal)(FIG. 1: 25a’s lines 16 running horizontally; ¶¶0044, 0048),
wherein the first part (FIG. 1: 25a’s lines 16 running horizontally;
¶¶0044, 0048) is provided in the active area(24a)(FIG. 1; ¶¶0047-0048, 0090 and 0093) of the substrate(12)(FIG. 1; ¶0044),
wherein the sensing electrode(25a)(FIG. 1; ¶¶0044, 0048), the
wire(35a)(FIG. 1; ¶¶0090-0091) are formed by etching metallic material on the substrate(12)(Fig. 1; ¶¶0050, 0073, 0081, 0091),
wherein the sensing electrode(25a)(FIG. 1; ¶¶0044, 0048), the wire
(35a)(FIG. 1; ¶¶0090-0091) having a same material including Ni, Cu, Al, Ag, or an alloy thereof (35a)(FIG. 1; ¶¶0090-0091),
a width of the opening(17)(FIGs. 1, 3; ¶0048), in which the width of the opening is defined as a distance between two adjacent first conductive lines(16 running horizontally)(Figs. 1, 3; ¶¶0048, 0050).
Hashimoto does not expressly disclose a display panel having a thin film transistor, a pixel electrode and a panel substrate; and
a cover substrate;
an outer dummy layer is formed in an unactive area of the cover substrate and defines the unactive area of the cover substrate;
a position of an input device is detected;
a sensing electrode is provided in the unactive area of the substrate;
wherein a portion of the sensing electrode overlaps with the outer dummy
layer; and
an electrode pad is positioned at an end of the wire and connected with a
printed circuit board; 
wherein the wire including a wire pad which includes a side in
contact with the sensing electrode,
wherein the first conductive lines includes a second part
disposed between the wire pad and the first part having a varied width in the first direction,
and the second part is provided in the unactive area of the substrate and overlaps with the outer dummy layer,
a maximum width of the second part is less than a half of a minimum
distance between two adjacent second parts,
the electrode pad are formed by etching metallic material on the
substrate,
wherein the sensing electrode, the wire and the electrode pad
having a same material including Ni, Cu, Al, Ag, or the alloy thereof,
wherein a maximum distance between the top edges of the two
adjacent second parts is greater than a width of the opening, in which the opening is defined as a distance between two adjacent first conductive lines.
Yang discloses a position of an input device(conductive stylus) is detected FIG. 2: 230; ¶¶0023, 0028-0029);
an electrode pad(bar shaped structure above mesh 230)(FIG. 2; ¶¶0023-0024) is positioned at an end of the wire(230)(FIG. 2; ¶¶0023-0024) and connected with a printed circuit board(¶¶0025, 0029); 
wherein the wire(230)(FIG. 2; ¶0023) including a wire pad(bar shaped
structure above mesh 230)(FIG. 2; ¶¶0023-0024) in which includes a side in
contact with the sensing electrode(230)(FIG. 2; ¶0023),
wherein the first conductive lines(230)(FIG. 2; ¶¶0023-0024)
includes a second part(230’s width varying portion that directly connects to the bar shaped structure above 230)(FIG. 2; ¶¶0023-0024) disposed between the wire pad (bar shaped structure above mesh 230)(FIG. 2; ¶¶0023-0024) and the first part(230’s  having a varied width(FIG. 2: 230’s width varying portion that directly connects to the bar shaped structure above 230; ¶¶0023-0024) in the first direction(north/east direction or north/south direction),
and the second part(230’s width varying portion that directly connects to the bar shaped structure above 230)(FIG. 2; ¶¶0023-0024),
a maximum width(see below first edited portion of FIG.2) of the second
part(230’s width varying portion that directly connects to the bar shaped structure above 230)(FIG. 2; ¶¶0023-0024) is greater than a half of a minimum distance between two adjacent second parts(230’s width varying portions that directly connect to the bar shaped structure above 230)(FIG. 2; ¶¶0023-0024),
the electrode pad(bar shaped structure above mesh 230)(FIG. 2;
¶¶0023-0024) are formed by etching metallic material on the
substrate(234)(FIG. 2: 230; ¶¶0023-0025),
wherein the sensing electrode(230)(FIG. 2; ¶¶0023-0024), the wire
(230)(FIG. 2; ¶¶0023-0024) and the electrode pad(bar shaped structure above mesh 230)(FIG. 2; ¶¶0023-0024) having a same material including Ni, Cu, Al, Ag, or the alloy thereof (FIG. 2: 230’s mesh and bar shaped structure above the mesh; ¶0024),
wherein a maximum distance(see below second edited portion of FIG.2)
between the top edges of the two adjacent second parts(230’s width varying portion that directly connects to the bar shaped structure above 230)(FIG. 2; ¶¶0023-0024) is greater than a width of the opening, in which the opening is defined as a distance between two adjacent first conductive lines(230)(FIG. 2: adjacent portions of 230 .

    PNG
    media_image6.png
    741
    591
    media_image6.png
    Greyscale
     
    PNG
    media_image7.png
    680
    892
    media_image7.png
    Greyscale

Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Hashimoto to include: (i) Yang’s teaching of a position of an input device is detected to provide a touch window that displays virtual buttons (¶0029) that may be selected by a user in a way that that does not leave smudges on the touch window; (ii) Yang’s teaching of and an electrode pad is positioned at an end of the wire to provide a touch window having: (a) a thicker electrical connection to the sensing electrode that prevents resistance within the connection from slowing and/or inhibiting the conduction of a touch signal; and (b) a thicker electrical connection to the sensing electrode that is less prone to breaking; (iii) Yang’s teaching of and an electrode pad connected with a printed circuit board to provide a touch window that has reliable electrical connections to a processor that processes touch sensing signals so as to detect touch location(s); (iv) Yang’s teaching of wherein the wire including a wire pad which includes a side in
contact with the sensing electrode to provide a touch window having: (a) a thicker electrical connection to the sensing electrode that prevents resistance within the connection from slowing and/or inhibiting the conduction of a touch signal; and (b) a Yang’s teaching wherein the first conductive lines includes a second part
disposed between the wire pad and the first part having a varied width in the first direction to provide a touch window having: (a) a thicker electrical connection to the sensing electrode that prevents resistance within the connection from slowing and/or inhibiting the conduction of a touch signal; (b) a thicker electrical connection to the sensing electrode that is less prone to breaking and (c) minimal thickness of wiring in the display area so as to maximize the perceived brightness of images displayed; (vi) Yang’s teaching of a maximum width of the second part is greater than a half of a minimum distance between the two adjacent second parts to provide a touch window that has an adequate touch resolution without using extra materials that would add to the cost of fabricating the touch window; (vii) Yang’s teaching of the electrode pad are formed by etching metallic material on the substrate to provide a touch window that simplifies fabrication especially by using the same process (etching) to form the electrode pad as is used to form the wires; (viii) Yang’s teaching of wherein the sensing electrode, the wire and the electrode pad having a same material including Ni, Cu, Al, Ag, or the alloy thereof to provide a touch window that simplifies fabrication by using the same material to form multiple components; and (ix) Yang’s teaching of wherein a maximum distance between top edges of the two adjacent second parts is greater than a width of the opening, in which the width of the opening is defined as a distance between two adjacent first conductive lines to provide a touch window having: (a) a thicker electrical connection to the sensing electrode that prevents resistance within the connection from slowing and/or inhibiting 
Lee discloses a cover substrate(10)(FIGs. 3-4; ¶¶0030, 0041, 0052);
an outer dummy layer(20) is formed in the unactive area(102) of the cover substrate(10)(FIGs. 3-4; ¶¶0030, 0041, 0045, 0051-0052, 0056) and defines the unactive area(102) of the cover substrate(10)(FIGs. 3-4; ¶¶0030, 0041, 0045, 0051-0052, 0056);
a sensing electrode(30) is provided in an unactive area(102) of a substrate (10 or 22 or 25)(FIGs. 3-4; ¶¶0041, 0045, 0051, 0056 – a first part of sensing electrode 30 is located in the active area 101 and a second part of sensing electrode 30 is located in the unactive area 102, in which the active area is an area in which an image is displayed and the unactive area is an area where an image is not displayed.;
wherein a portion of the sensing electrode(30) overlap with the outer dummy layer(20)(FIGs. 3-4; ¶¶0031, 0041, 0045, 0051, 0056); and the second part part(part of 30 overlapped by 20) is provided in the unactive area(102) of the substrate(10 or 22 or 25)(FIGs. 3-4; ¶¶0041, 0045, 0051, 0056 – a first part of sensing electrode 30 is located in the active area 101 and a second part of sensing electrode 30 is located in the unactive area 102, in which the active area is an area in which an image is displayed and the unactive area is an area where an image is not displayed.) overlap with the outer dummy layer(10 or 22 or 25)(FIGs. 3-4; ¶¶0041, 0045, 0051, 0056 – a first part of sensing electrode 30 is located in the active area 101 and a second part of sensing electrode 30 is located in the unactive area 102, in which the active area is an area in which an image is displayed and the unactive area is an area 
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Hashimoto modified by Yang to include: (i) Lee’s teaching of a cover substrate to provide a touch window having protection of the sensing electrodes against becoming damaged; (ii) Lee’s teaching of an outer dummy layer is formed in the unactive area of the cover substrate and defines the unactive area of the cover substrate to provide a touch window that prevents a user from visually recognizing the relatively thick second part; (iii) Lee’s teaching of a sensing electrode is provided in an unactive area of a substrate to provide a touch window that prevents a user from visually recognizing the relatively thick second part; (iv) Lee’s teaching of wherein a portion of the sensing electrode overlaps with the outer dummy layer to provide a touch window that prevents a user from visually recognizing the relatively thick second part; and (v) Lee’s teaching of and the second part is provided in the unactive area of the substrate and overlaps with the outer dummy layer to provide a touch window that prevents a user from visually recognizing the relatively thick second part.

    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale

Cok discloses a display panel(40)(FIG. 8; ¶0064) having a thin film transistor (¶0065), pixel electrode (¶0065) and the panel substrate(42)(FIG. 8 ¶0063).
 Hashimoto modified by Yang and Lee with Cok to provide a touch window that allows a user to select a virtual button.
Hashimoto modified by Yang, Lee and Cok do not teach “a maximum width of the second part is less than a half of a minimum distance between the two adjacent second parts”, with all other limitations as claimed.
Other Relevant Prior Art
4.	Other relevant prior art includes:
Japan Patent Pub. No. 2013101504 A to Kamoshita discloses first conductive lines(4, 7)(FIG. 1; abstract) include a second part having a varied width (FIG. 1; abstract).

    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale

Conclusion
5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid prosecution delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRK W HERMANN whose telephone number is (571) 270-3891.  The examiner can normally be reached on Monday-Friday, 10am-7pm, EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIRK W HERMANN/Examiner, Art Unit 2692